        Case 4:19-cv-01843-KAW Document 24-8 Filed 08/23/19 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              OAKLAND DIVISION

 THE CENTER FOR INVESTIGATIVE
 REPORTING AND WILL EVANS,
                                                      No. 18-cv-01843
                     Plaintiffs,
                                                      Magistrate Judge Kandis A. Westmore
         v.

 U.S. DEPARTMENT OF LABOR,

                     Defendant.



               DECLARATION OF NATALIE SPENO IN SUPPORT OF BOX’S
              OBJECTIONS TO THE RELEASE OF ITS EEO-1 INFORMATION

       I, Natalie Speno, being of full age and sound mind, hereby declare under penalty of

perjury and based on my personal knowledge as follows:

       1.       I submit this declaration in support of Box’s (“Box”) objections to the release of

its EEO-1 reports. All of the statements made herein are based upon my own personal knowledge

and review of company records. If called to testify, I would and could testify truthfully to the

contents of this declaration.

       2.       I am currently employed by Box as Manager II, People Operations. I have been

employed by Box since 2018.

       3.       In connection with my duties and responsibilities, I have access to the data that

Box uses in order to meet the annual EEO-1 reporting requirements.

       4.       Box provides a leading cloud content management platform that enables

organizations to securely manage their content while allowing easy, secure access and sharing of

content from anywhere, on any device. Box is part of a highly competitive industry. As a result,

a significant part of Box’s competitive advantage relates to its talent management process. The
        Case 4:19-cv-01843-KAW Document 24-8 Filed 08/23/19 Page 2 of 4




information contained in the EEO-1 reports provide information related to the company’s

workforce structure that is categorized by the types of work performed at Box.

        5.      Box customarily and actually treats its EEO-1 reports as private and confidential

records within the organization. In addition to myself, only four Human Resources professionals

at Box have direct access to the EEO-1 reporting portal. Once the data is submitted to the EEOC,

the data is stored in a secure format as part of the Company’s records and that information is

accessible by a limited number of HR professionals. In addition, limited members of Box’s

Information Technology and other key Box personnel have the capability to access the data

where required to do so in connection with their positions. All access to Box’s EEO-1 reports is

limited to those individuals with a direct need to access the information in order to fulfill the

duties of their respective positions.

        6.      Box considers its EEO-1 data to be commercial information because it contains

workforce data, including staffing patterns and information concerning the distribution of its

workforce which fall within FOIA Exemption 4. The EEO-1 reports also provide summary

information regarding the concentration of its resources, the location of its employees by

race/ethnicity, sex, and skill categories. Such information reveals insight into Box’s and

strategic staffing practices.

        7.      Box has taken appropriate steps to safeguard and protect its confidential EEO-1

reports from disclosure to external parties. The reports are maintained in a password protected

platform in secure Box folders. Only owners of the folder can provide access to anyone

requesting the EEO-1 Reports and such access is limited as noted in Paragraph 5.

        8.      Box does not disclose its EEO-1 reports to the public. Box only discloses the data

to affiliated third-parties as required in order to fulfill its compliance obligations.




                                                   2
        Case 4:19-cv-01843-KAW Document 24-8 Filed 08/23/19 Page 3 of 4




       9.      Releasing the information sought in this litigation would disclose sensitive

business information that could provide insight into the company’s strategic business initiatives.

       10.     Box provides its EEO-1 Reports to the government pursuant to Section 709(e) of

Title VII of the Civil Rights Act of 1964, as amended with the understanding that such

information will remain confidential. Box provides the information to the EEOC under an

assurance of privacy that the government will not release the employment data to third parties.

Boxhas relied on the statutory requirements and representations set forth in the EEO-1

Instruction Booklet which state:

       All reports and any information from individual reports are subject to the
       confidentiality provisions of Section 709(e) of Title VII, and may not be made
       public by the EEOC prior to the institution of any proceeding under Title VII
       involving the EEO-1 data. Any EEOC employee who violates this prohibition
       may be found guilty of a criminal misdemeanor and could be fined or imprisoned.

Box continues to rely on the EEOC’s assurance that it will not disclose information

entrusted to it pursuant to the confidentiality provisions of Title VII.

       11.     Box also relies on warranties made in the EEO-1 Instruction Booklet regarding

the process the OFCCP has implemented with regard to the disclosure of EEO-1 Reports:

       OFCCP will notify contractors of any Freedom of Information Act (FOIA)
       requests that are made to obtain any of the data provided on the EEO-1 report, and
       will protect the confidentiality of EEO-1 data to the maximum extent possible
       consistent with FOIA and the Trade Secrets Act. However, should OFCCP
       receive FOIA requests for any EEO-1 data on filers not within its jurisdiction,
       OFCCP will refer the requests to the EEOC for a response. The confidentiality
       provision of Section 709(e) of Title VII applies to all EEO-1 data submitted by
       filers that are not federal contractors, and the EEOC adheres to that statutory
       provision when reviewing all requests for EEO-1 data.

The applicable processes demonstrate that OFCCP will safeguard the “EEO-1 data to the

maximum extent possible.” This information provides employers with further assurances

that OFCCP considers the information to be confidential and that it will be treated as

such to the maximum extent permitted by law.


                                                  3
        Case 4:19-cv-01843-KAW Document 24-8 Filed 08/23/19 Page 4 of 4




       12.     In evaluating previous requests for EEO-1 data and the DOL’s response to

such requests, it is my understanding that OFCCP agrees that such disclosures could

cause competitive harm to employers. As a result, OFCCP has sustained objections to

the disclosure of confidential EEO-1 Reports on the basis that such objections were “well

defined and reasonable” justifying that they be withheld under FOIA Exemption 4.

Exhibit A, U.S. Dep’t of Lab., OFCCP, Response to FOIA Request No. 672075 (Dec. 7,

2012), p.3 (concluding that the “objections to the release of their EEO-1 Reports

provided well defined and reasoned objections to the release of their submitted

information based upon business practices and experience).

       13.     While Box has provided the information to the EEOC as part of its compliance

obligations, it objects to the disclosure of information that it considers to be private, proprietary

and confidential and which it treats as such.

       14.     Box strongly objects to the disclosure of its confidential, private and proprietary

EEO-1 reports.

       I declare, pursuant to applicable federal laws under penalty of perjury, that the foregoing

is true and correct to the best of my knowledge and belief.

       Executed this 22nd day of August 2019 in Redwood City, California.




                                                                   Natalie Speno




                                                  4
